Exhibit 10.1

USMD HOLDINGS, INC.

2010 EQUITY COMPENSATION PLAN

The purpose of the USMD Holdings, Inc. 2010 Equity Compensation Plan (the
“Plan”) is to provide (i) designated employees of USMD Holdings, Inc. (the
“Company”) and its subsidiaries, (ii) certain consultants and advisors who
perform services for the Company or its subsidiaries and (iii) non-employee
members of the Board of Directors of the Company (the “Board”) with the
opportunity to receive grants of incentive stock options, nonqualified stock
options, stock appreciation rights and restricted stock. The Company believes
that the Plan will encourage the participants to contribute materially to the
growth of the Company, thereby benefiting the Company’s shareholders, and will
align the economic interests of the participants with those of the shareholders.
The Plan shall become effective upon the consummation of the “Contribution”
referenced in Section 2(b) hereinbelow.

1. Administration

(a) Compensation Committee. The Plan shall be administered and interpreted by
the Compensation Committee of the Board. The Committee shall consist of two or
more persons appointed by the Board, all of whom shall be “outside directors” as
defined under section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”) and related Treasury regulations and may be “non-employee
directors” as defined under Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). If at any time the Board has not
established the Committee, the Plan shall be administered and interpreted by the
Board acting as a whole, and references in the Plan to the “Committee” shall be
deemed to mean the entire Board.

(b) Committee Authority. The Committee shall have the sole authority to
(i) determine the individuals to whom grants shall be made under the Plan,
(ii) determine the type, size and terms of the grants to be made to each such
individual and (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability. The
Committee shall also have full power and authority to administer and interpret
the Plan, to make factual determinations and to adopt or amend such rules,
regulations, agreements and instruments for implementing the Plan and for the
conduct of its business as it deems necessary or advisable, in its sole
discretion. The Committee’s interpretations of the Plan and all determinations
made by the Committee pursuant to the powers vested in it hereunder shall be
conclusive and binding on all persons having any interest in the Plan or in any
awards granted hereunder. All powers of the Committee shall be executed in its
sole discretion, in the best interest of the Company, not as a fiduciary, and in
keeping with the objectives of the Plan and need not be uniform as to similarly
situated individuals.



--------------------------------------------------------------------------------

2. Grants.

(a) General. Awards under the Plan may consist of grants of incentive stock
options as described in Section 5 (“Incentive Stock Options”), nonqualified
stock options as described in Section 5 (“Nonqualified Stock Options”)
(Incentive Stock Options and Nonqualified Stock Options are collectively
referred to as “Options”), restricted stock as described in Section 6
(“Restricted Stock”) and stock appreciation rights as described in Section 7
(“SARs”) (hereinafter collectively referred to as “Grants”). All Grants shall be
subject to the terms and conditions set forth herein and to such other terms and
conditions consistent with this Plan as the Committee deems appropriate and as
are specified in writing by the Committee to the individual in a grant
instrument (the “Grant Instrument”) or an amendment to the Grant Instrument. The
Committee shall approve the form and provisions of each Grant Instrument. Grants
under a particular Section of the Plan need not be uniform as among the
grantees.

(b) Assumption of Outstanding USMD Inc. Stock Options. In connection with the
contribution by the holders of USMD Inc. common stock of their shares in
exchange for shares of Company Stock (the “Contribution”), the Company and USMD
Inc. have agreed that all outstanding stock options granted under the USMD Inc.
2007 Long Term Incentive Plan (the “2007 Plan”) will be assumed under this Plan
(an “Assumed Option”) and deemed to constitute stock options granted under this
Plan. The number of shares of Company Stock subject to an Assumed Option will
equal the number of shares of USMD Inc. common stock subject to the Assumed
Option immediately prior to completion of the Contribution, multiplied by [
insert exchange ratio ] rounded down to the nearest whole share. The per share
exercise price for the Assumed Option will equal the exercise price of the
Assumed Option immediately prior to completion of the Contribution divided by [
insert exchange ratio ], rounded up to the nearest whole cent. Assumed Options
will be exercisable on the same terms and conditions that applied immediately
prior to completion of the Contribution.

3. Shares Subject to the Plan

(a) Shares Authorized. Subject to the adjustment specified below, the aggregate
number of shares of common stock of the Company (“Company Stock”) that may be
issued or transferred under the Plan is 1,000,000 shares, the maximum number of
shares of Company Stock that may be delivered pursuant to Incentive Stock
Options is 900,000 shares; and the maximum number of shares of Company Stock
which may be represented by Grants of Restricted Stock and SARs shall not exceed
100,000 shares. The maximum aggregate number of shares of Company Stock that
shall be subject to Grants made under the Plan to any individual during any
calendar year shall be 500,000 shares. The shares may be authorized but unissued
shares of Company Stock or reacquired shares of Company Stock, including shares
purchased by the Company on the open market for purposes of the Plan. If and to
the extent Options granted under the Plan terminate, expire, or are canceled,
forfeited, exchanged or surrendered without having been exercised or if any
shares of Restricted Stock are forfeited, the shares subject to such Grants
shall again be available for purposes of the Plan.

 

2



--------------------------------------------------------------------------------

(b) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation in which the Company is the
surviving corporation, (iii) by reason of a reclassification or change in par
value, or (iv) by reason of any other extraordinary or unusual event affecting
the outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for Grants, the maximum number of shares of Company Stock that
any individual participating in the Plan may be granted in any year, the number
of shares covered by outstanding Grants, the kind of shares issued under the
Plan, and the price per share or the applicable market value of such Grants
shall be appropriately adjusted by the Committee to reflect any increase or
decrease in the number of, or change in the kind or value of, issued shares of
Company Stock to preclude, to the extent practicable, the enlargement or
dilution of rights and benefits under such Grants; provided, however, that any
fractional shares resulting from such adjustment shall be eliminated. Any
adjustments determined by the Committee shall be final, binding and conclusive.

4. Eligibility for Participation

(a) Eligible Persons. All employees of the Company and its subsidiaries
(“Employees”), including Employees who are officers or members of the Board, and
members of the Board who are not Employees (“Non-Employee Directors”), shall be
eligible to participate in the Plan. Consultants and advisors who perform
services to the Company or any of its subsidiaries (“Key Advisors”) shall be
eligible to participate in the Plan if the Key Advisors render bona fide
services and such services are not in connection with the offer or sale of
securities in a capital-raising transaction.

(b) Selection of Grantees. The Committee shall select the Employees,
Non-Employee Directors and Key Advisors to receive Grants and shall determine
the number of shares of Company Stock subject to a particular Grant in such
manner as the Committee determines. Employees, Key Advisors and Non-Employee
Directors who receive Grants under this Plan shall hereinafter be referred to as
“Grantees.”

5. Granting of Options

(a) Number of Shares. The Committee shall determine the number of shares of
Company Stock that will be subject to each Grant of Options to Employees,
Non-Employee Directors and Key Advisors.

 

3



--------------------------------------------------------------------------------

(b) Type of Option and Price.

(i) The Committee may grant Incentive Stock Options that are intended to qualify
as “incentive stock options” within the meaning of section 422 of the Code or
Nonqualified Stock Options that are not intended so to qualify or any
combination of Incentive Stock Options and Nonqualified Stock Options, all in
accordance with the terms and conditions set forth herein. Incentive Stock
Options may be granted only to Employees. Nonqualified Stock Options may be
granted to Employees, Non-Employee Directors and Key Advisors.

(ii) The purchase price (the “Exercise Price”) of Company Stock subject to an
Option shall be determined by the Committee but in all cases shall be equal to,
or greater than, the Fair Market Value of a share of Company Stock on the date
the Option is granted; provided, however, that an Incentive Stock Option may not
be granted to an Employee who, at the time of grant, owns or is deemed to own
(by reason of the attribution rules of Section 424(d) of the Code) stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary of the Company, unless the
Exercise Price per share is not less than 110% of the Fair Market Value of
Company Stock on the date of grant.

(iii) So long as the Company Stock is publicly traded, Fair Market Value per
share shall be determined as follows: (x) if the principal trading market for
the Company Stock is a national securities exchange or the Nasdaq Stock Market,
the last reported sale price thereof on the relevant date or (if there were no
trades on that date) the latest preceding date upon which a sale was reported,
or (y) if the Company Stock is not principally traded on such exchange or
market, the mean between the last reported “bid” and “asked” prices of Company
Stock on the relevant date, as reported on Nasdaq or, if not so reported, as
reported in a customary financial reporting service, as applicable and as the
Committee determines. If the Company Stock is not publicly traded or, if
publicly traded, is not subject to reported transactions or “bid” or “asked”
quotations as set forth above, the Fair Market Value per share shall be as
determined by the Committee.

(iii) If at any time the Company Stock is not publicly traded, Fair Market Value
per share shall be as determined by the Committee.

(c) Option Term. The Committee shall determine the term of each Option. The term
of any Option shall not exceed ten years from the date of grant. However, an
Incentive Stock Option that is granted to an Employee who, at the time of grant,
owns stock possessing more than 10 percent of the total combined voting power of
all classes of stock of the Company, or any parent or subsidiary of the Company,
may not have a term that exceeds five years from the date of grant.

(d) Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions, consistent with the Plan, as may be determined
by the Committee and specified in the Grant Instrument or an amendment to the
Grant Instrument. The Committee may accelerate the exercisability of any or all
outstanding Options at any time for any reason.

 

4



--------------------------------------------------------------------------------

(e) Termination of Employment, Disability or Death.

(i) Except as provided below, an Option may only be exercised while the Grantee
is employed by the Company as an Employee, Key Advisor or member of the Board.
In the event that a Grantee ceases to be employed by the Company for any reason
other than a “disability” or death, any Option which is otherwise exercisable by
the Grantee shall terminate unless exercised within 90 days after the date on
which the Grantee ceases to be employed by the Company (or within such other
period of time as may be specified by the Committee), but in any event no later
than the date of expiration of the Option term. Any of the Grantee’s Options
that are not otherwise exercisable as of the date on which the Grantee ceases to
be employed by the Company shall terminate as of such date. Notwithstanding the
foregoing provisions of this Section, in the event a Grant issued under the Plan
is subject to Section 409A of the Code, then, to the extent necessary to comply
with the requirements of Section 409A of the Code, a Grantee shall be considered
to cease employment with the Company for any reason other than a disability or
death, provided that such employment shall cease in accordance with the
definition of “separation from service” provided for under Section 409A of the
Code and the regulations or other guidance issued thereunder.

(ii) In the event the Grantee ceases to be employed by the Company because the
Grantee is “disabled”, any Option which is otherwise exercisable by the Grantee
shall terminate unless exercised within one year after the date on which the
Grantee ceases to be employed by the Company (or within such other period of
time as may be specified by the Committee), but in any event no later than the
date of expiration of the Option term. Any of the Grantee’s Options which are
not otherwise exercisable as of the date on which the Grantee ceases to be
employed by the Company shall terminate as of such date.

(iii) If the Grantee dies while employed by the Company or within 90 days after
the date on which the Grantee ceases to be employed on account of a termination
of employment specified in Section 5(e)(i) above (or within such other period of
time as may be specified by the Committee), any Option that is otherwise
exercisable by the Grantee shall terminate unless exercised within one year
after the date on which the Grantee ceases to be employed by the Company (or
within such other period of time as may be specified by the Committee), but in
any event no later than the date of expiration of the Option term. Any of the
Grantee’s Options that are not otherwise exercisable as of the date on which the
Grantee ceases to be employed by the Company shall terminate as of such date.

(iv) As used herein:

(A) “Employed by the Company” shall mean employment or service as an Employee,
Key Advisor or member of the Board (so that, for purposes of exercising Options
and SARs and satisfying conditions with respect to Restricted Stock, a Grantee
shall not be considered to have terminated employment or service until the
Grantee ceases to be an Employee, Key Advisor and member of the Board), unless
the Committee determines otherwise.

 

5



--------------------------------------------------------------------------------

(B) “Disability” shall mean a Grantee’s becoming disabled within the meaning of
section 22(e)(3) of the Code. Notwithstanding the foregoing provisions of this
Section 5(e)(iv)(C), in the event a Grant issued under the Plan is subject to
Section 409A of the Code, then, in lieu of the foregoing definition and to the
extent necessary to comply with the requirements of Section 409A of the Code,
the definition of “disability” for purposes of such Grant shall be the
definition of “disability” provided for under Section 409A of the Code and the
regulations or other guidance issued thereunder.

(v) Notwithstanding anything to the contrary in this Plan, (i) if upon the date
of a Grantee’s termination of employment with the Company, the Grantee is a
“specified employee” within the meaning of Section 409A of the Code, and the
delay of any amounts otherwise payable under this Plan as a result of the
Grantee’s termination of employment is necessary in order to prevent any
accelerated or additional tax to Grantee under Section 409A of the Code, then
the Company will delay the payment of any such amounts hereunder until the date
that is six (6) months following the date of Grantee’s termination of employment
with the Company at which time any such delayed amounts will be paid to Grantee
in a single lump sum.

(f) Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company with payment of the Exercise Price. The Grantee shall pay the Exercise
Price for an Option in cash or by such other method as the Committee may
approve, including payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board. The Grantee shall pay
the Exercise Price and the amount of any withholding tax due at the time of
exercise.

(g) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the stock on the date of the grant
with respect to which Incentive Stock Options are exercisable for the first time
by a Grantee during any calendar year, under the Plan or any other stock option
plan of the Company or a parent or subsidiary, exceeds $100,000, then the
option, as to the excess, shall be treated as a Nonqualified Stock Option. An
Incentive Stock Option shall not be granted to any person who is not an Employee
of the Company or a parent or subsidiary (within the meaning of section 424(f)
of the Code).

 

6



--------------------------------------------------------------------------------

6. Restricted Stock Grants. The Committee may issue or transfer shares of
Company Stock to an Employee, Non-Employee Director or Key Advisor under a Grant
of Restricted Stock, upon such terms as the Committee deems appropriate. The
following provisions are applicable to Restricted Stock:

(a) General Requirements. Shares of Company Stock issued or transferred pursuant
to Restricted Stock Grants may be issued or transferred for consideration or for
no consideration, as determined by the Committee. The Committee may establish
conditions under which restrictions on shares of Restricted Stock shall lapse
over a period of time or according to such other criteria as the Committee deems
appropriate. The period of time during which the Restricted Stock will remain
subject to restrictions will be designated in the Grant Instrument as the
“Restriction Period.”

(b) Number of Shares. The Committee shall determine the number of shares of
Company Stock to be issued or transferred pursuant to a Restricted Stock Grant
and the restrictions applicable to such shares.

(c) Requirement of Employment. If the Grantee ceases to be employed by the
Company during a period designated in the Grant Instrument as the Restriction
Period, or if other specified conditions are not met, the Restricted Stock Grant
shall terminate as to all shares covered by the Grant as to which the
restrictions have not lapsed, and those shares of Company Stock must be
immediately returned to the Company. The Committee may, however, provide for
complete or partial exceptions to this requirement as it deems appropriate.

(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of Restricted Stock except to a Successor
Grantee as described herein. Each certificate for a share of Restricted Stock
shall contain a legend giving appropriate notice of the restrictions in the
Grant. The Grantee shall be entitled to have the legend removed from the stock
certificate covering the shares subject to restrictions when all restrictions on
such shares have lapsed. The Committee may determine that the Company will not
issue certificates for shares of Restricted Stock until all restrictions on such
shares have lapsed, or that the Company will retain possession of certificates
for shares of Restricted Stock until all restrictions on such shares have
lapsed.

(e) Right to Vote and to Receive Dividends. Unless the Committee determines
otherwise, during the Restriction Period, the Grantee shall not have the right
to vote shares of Restricted Stock and to receive any dividends or other
distributions paid on such shares, subject to any restrictions deemed
appropriate by the Committee.

(f) Lapse of Restrictions. All restrictions imposed on Restricted Stock shall
lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions imposed by the Committee. The Committee may
determine, as to any or all Restricted Stock Grants, that the restrictions shall
lapse without regard to any Restriction Period.

 

7



--------------------------------------------------------------------------------

7. Stock Appreciation Rights

(a) General Requirements. The Committee may grant stock appreciation rights
(“SARs”) to an Employee, Non-Employee Director or Key Advisor. The Committee
shall establish the base amount of the SAR at the time the SAR is granted.
Unless the Committee determines otherwise, the base amount of each SAR shall be
equal to the per share Exercise Price of the related Option or, if there is no
related Option, the Fair Market Value of a share of Company Stock as of the date
of Grant of the SAR.

(b) Exercisability. A SAR shall be exercisable during the period specified by
the Committee in the Grant Instrument and shall be subject to such vesting and
other restrictions as may be specified in the Grant Instrument. The Committee
may accelerate the exercisability of any or all outstanding SARs at any time for
any reason. SARs may only be exercised while the Grantee is employed by the
Company or during the applicable period after termination of employment.

(c) Value of SARs. When a Grantee exercises SARs, the Grantee shall receive in
settlement of such SARs an amount equal to the value of the stock appreciation
for the number of SARs exercised, payable in cash, Company Stock or a
combination thereof. The stock appreciation for an SAR is the amount by which
(i) the Fair Market Value of the underlying Company Stock on the date of
exercise of the SAR exceeds (ii) the base amount of the SAR as described in
Subsection (a).

(d) Form of Payment. The Committee shall determine whether the appreciation in a
SAR shall be paid in the form of cash, shares of Company Stock, or a combination
of the two, in such proportion as the Committee deems appropriate. For purposes
of calculating the number of shares of Company Stock to be received, shares of
Company Stock shall be valued at their Fair Market Value on the date of exercise
of the SAR. If shares of Company Stock are to be received upon exercise of a
SAR, cash shall be delivered in lieu of any fractional share.

8. Withholding of Taxes

(a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company shall have the right to deduct from all Grants paid in
cash, or from other wages paid to the Grantee, any federal, state or local taxes
required by law to be withheld with respect to such Grants. In the case of
Options and other Grants paid in Company Stock, the Company may require the
Grantee or other person receiving such shares to pay to the Company the amount
of any such taxes that the Company is required to withhold with respect to such
Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.

(b) Election to Withhold Shares. If the Committee so permits, a Grantee may
elect to satisfy the Company’s income tax withholding obligation with respect to
an Option, SAR or Restricted Stock paid in Company Stock by having shares
withheld up to an amount that does not exceed the Grantee’s applicable marginal
tax rate for federal (including FICA), state and local tax liabilities. The
election must be in a form and manner prescribed by the Committee and shall be
subject to the prior approval of the Committee.

 

8



--------------------------------------------------------------------------------

9. Transferability of Grants

(a) Nontransferability of Grants. Except as provided below, only the Grantee may
exercise rights under a Grant during the Grantee’s lifetime. A Grantee may not
transfer those rights except by will or by the laws of descent and distribution
or, with respect to Grants other than Incentive Stock Options, if permitted in
any specific case by the Committee, pursuant to a domestic relations order (as
defined under the Code or Title I of the Employee Retirement Income Security Act
of 1974, as amended, or the regulations thereunder). When a Grantee dies, the
personal representative or other person entitled to succeed to the rights of the
Grantee (“Successor Grantee”) may exercise such rights. A Successor Grantee must
furnish proof satisfactory to the Company of his or her right to receive the
Grant under the Grantee’s will or under the applicable laws of descent and
distribution.

(b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Committee may provide, in a Grant Instrument, that a Grantee may transfer
Nonqualified Stock Options to family members or other persons or entities
according to such terms as the Committee may determine; provided that the
Grantee receives no consideration for the transfer of an Option and the
transferred Option shall continue to be subject to the same terms and conditions
as were applicable to the Option immediately before the transfer.

10. Amendment and Termination of the Plan

(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without shareholder approval if
such approval is required by Sections 421 and 422 of the Code.

(b) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its effective date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the shareholders.

(c) Termination and Amendment of Outstanding Grants. A termination or amendment
of the Plan that occurs after a Grant is made shall not materially impair the
rights of a Grantee unless the Grantee consents. The termination of the Plan
shall not impair the power and authority of the Committee with respect to an
outstanding Grant. Whether or not the Plan has terminated, an outstanding Grant
may be amended by agreement of the Company and the Grantee consistent with the
Plan.

(d) Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.

 

9



--------------------------------------------------------------------------------

11. Funding of the Plan. This Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Grants under this Plan. In no
event shall interest be paid or accrued on any Grant, including unpaid
installments of Grants.

12. Rights of Participants. Nothing in this Plan shall entitle any Employee, Key
Advisor, Non-Employee Director or other person to any claim or right to be
granted a Grant under this Plan. Neither this Plan nor any action taken
hereunder shall be construed as giving any individual any rights to be retained
by or in the employ of the Company or any other employment rights.

13. No Fractional Shares. No fractional shares of Company Stock shall be issued
or delivered pursuant to the Plan or any Grant. The Committee shall determine
whether cash, other awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

14. Miscellaneous

(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees of the Company, or for other proper corporate purposes, or
(ii) limit the right of the Company to grant stock options or make other awards
outside of this Plan. Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company or any of its subsidiaries
in substitution for a stock option or restricted stock grant made by such
corporation. The terms and conditions of the substitute grants may vary from the
terms and conditions required by the Plan and from those of the substituted
stock incentives. The Committee shall prescribe the provisions of the substitute
grants.

(b) Compliance with Law. The Plan, the exercise of Options and SARs and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. The Committee
may revoke any Grant if it is contrary to law or modify a Grant to bring it into
compliance with any valid and mandatory government regulation. The Committee may
also adopt rules regarding the withholding of taxes on payments to Grantees. The
Committee may, in its sole discretion, agree to limit its authority under this
Section.

 

10



--------------------------------------------------------------------------------

(c) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall exclusively be governed
by and determined in accordance with the law of State of Texas.

15. Section 409A. To the extent this Plan provides for nonqualified deferred
compensation, it is intended to satisfy the provisions of Section 409A of the
Code and related regulations and Treasury pronouncements. If any provision
herein results in the imposition of an excise tax on any Grantee under
Section 409A of the Code, any such provision will be reformed to avoid any such
imposition in such manner as the Committee determines is appropriate to comply
with Section 409A of the Code.